Title: To Alexander Hamilton from John F. Hamtramck, 1 July 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


Duplicate.
Fort Wayne [Territory Northwest of theRiver Ohio], July 1st [Detroit, July 18], 1799.
Sir

I have to acknowledge your Letters, of the 9th, 12’th and 23’rd of May, with their several inclosures, to which, I shall devote my particular attention, they all came to hand on the 27th Ultimo. The Object of the Indian boundary line, is so much forwarded that Mr Ludlow, Deputy Surveyor will be at Lormies on the 10th Instant. I have this information from the Governor; in consequence of which, I have directed an Escort of an Officer, One Serjeant, One Corporal, and fifteen Men from Fort Washington. I cannot for the present inform you, why there was nothing done last Year, Mr. Ludlow who has been the Executive Officer in this business, can possibly give the reason; I have wrote to him on the Subject, as also to the Surveyor General, but I am induced to believe that no defect will be found on the part of the Military as I never heard that any application has been made for an Escort, since the first Year, at which time, One was furnished.
The Orders respecting the Indian Department are sent to all the Posts, and will relieve the Military from a great deal of trouble.
The extent of the Command of the Western Country, which perhaps comprehends not less than Sixteen or Seventeen Degrees of Latitude, is so extensive, that it is almost impossible for the Commanding Officer to Ascertain a correct State of the different Garrisons, without the Assistance of an Agent. Due credit should no doubt be given to Monthly Reports and to the different Statements made, but, I conceive, that an Officer Visiting himself the extent of his Command, is always conducive to the Interest of the Nation, and to the promotion of Discipline, and on that fixed principle, and as there is no immediate cause that claims my presence to any particular point, I have determined to Visit in Person as many of the Northern Garrisons, as the Season, and the Circumstances will Admit; and have commissioned Major Hunt, to Visit those of the Southward, as far as the Chickasaw Bluff: The Reason why I have not ordered the Major, to go farther down, is, that General Wilkinson having lately left the other Posts, Superceeds the Necessity of an inspection on my part. The Major has Orders to examine into the State of the different Fortifications, to see with his own Eyes all Public property appertaining to the different Departments, and whether the Quantity and Quality agrees with the Returns, and to examine strictly into the Quality of the Ammunition, Arms, and any other Ordnance Stores. To inculcate the principles of rigid economy, in all Issues and Expenditures, by observing to every Commandant of Posts that the Nation will probably be under the Necessity of entering into an Expensive War, to examine into the State of Magazines or other Stores, the kind of Provision whether good or bad, the State of the Barracks and what Reparations are wanted, to Inspect and Exercise the Troops, and strictly to examine into their Police, and to see that all duties are done with precision, to examine strictly, if General Wilkinson’s standing Orders are attended to, to correct all unmilitary conduct, or irregularities, that may have crept into Service, and to receive any cause of complaint if any existed: The whole of which to be faithfully Reported to me; I have been led to take this step, the more so, as I had received good information that a certain Garrison was far from being in Order, but this communication was made me at a time when I had no Authority to interfere; the Posts being independent of each other.
I shall immediately go to Detroit, Visit Michilimacanac, and be back to Detroit by the middle of next Month, and if on my return to Detroit, (to which I shall direct any letters for me to come,) I find no Official communication, which will induce me to counteract my present intention, I shall then proceed to Presque Isle and Pittsburgh.
Inclosed are the Returns of the Garrison, a Copy of my first Order to the Western Army, and also of my last Letter to Governor St. Clair, by which you will see, that some Indians have been killing, and that the Turtle a Miami Chief, who is the Oracle of the Indians is much dissatisfied with the White People.
It is a painful task Sir, that in my first Official Letter I should trouble you with Grievances, but as the Parent and the first Agent of the Regiment I have the honor to Command, I am bound to represent its lawful Claim. The case is this, when the Commission of Commissary General of Issues ceased, the Officers and Soldiers of my Regiment were in possession of a large Number of Due bills, for Rations and Component parts of Rations; all the Regiments were then settled with except the first, this injustice has fallen particularly heavy on me, who in the undoubted expectation, that the first Regt. would be paid as well as the others, Order’d my Quarter Master to purchase half Gaiters for the Men on my Credit, and to have me secur’d by the Mens Due Bills; I once wrote to Mr. Day the Depty Coms’y Genl., who had settled with the other Troops, and his Answer was that if he had any Public Money or Property on hand, that he would settle with the Regiment, but had nothing left. I once laid the matter before General Wilkinson, who I know laid it before the Secretary at War, but I believe Received no Answer, or if he did was the Unsatisfactory, this is humbly laid before you for consideration.)
I have the honor to be,   With every Sentiment of Respect,   Sir, Your Most Obedt., and   Very Humble Servt.

J F Hamtramck
Major Genl. Hamilton.

P. S. We are told, that some Laws and Regulations Relative to the Army, took place last Session of Congress; but nothing Official has yet come to hand. I shall also be Oblig’d to you to inform me, whether the Provisions issued to the Indians by the Governor or Superintendent, is to be taken into the Monthly Abstracts of the Garrison, by its Commanding Officer.

J F H
Detroit July 18th. 1799.

NB. The Returns of the Garrison are not inclosed the Copy of them being left at Fort Wayne, and this Duplicate being sent from Detroit.
